SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934, as amended. Filed by the registrant [X] Filed by a party other than the registrant [ ] Check the appropriate box: Preliminary Proxy Statement [ ] Confidential for Use of the Commission only (as permitted by Rule 14a-6(e)(2) [ ] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to §§ 240.14a-12 [ ] 1-800-FLOWERS.COM, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transactions applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [ ]Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 240.0-11and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1-800-FLOWERS.COM, INC. One Old Country Road Carle Place, New York11514 Notice of Annual Meeting of Stockholders December 10, 2012 The Annual Meeting of Stockholders (the “Annual Meeting”) of 1-800-FLOWERS.COM, Inc. (the “Company”) will be held at One Old Country Road, Carle Place, New York 11514, Fourth Floor Conference Room (the “Meeting Place”), on Monday, December10, 2012 at 9:00 a.m. eastern standard time, or any adjournment thereof, for the following purposes, as more fully described in the Proxy Statement accompanying this notice: (1)To elect three Directors to serve until the 2015 Annual Meeting or until their respective successors shall have been duly elected and qualified; (2)To ratify the appointment of Ernst & Young LLP as our independent registered public accounting firm for the fiscal year ending June 30, 2013; and (3)To transact such other matters as may properly come before the Annual Meeting. Only stockholders of record at the close of business on October15, 2012 will be entitled to notice of, and to vote at, the Annual Meeting.A list of stockholders eligible to vote at the Annual Meeting will be available for inspection at the Annual Meeting, and for a period of ten days prior to the Annual Meeting, during regular business hours at the Meeting Place. All stockholders are cordially invited to attend the Annual Meeting in person.Whether or not you expect to attend the Annual Meeting, your proxy vote is important.To assure your representation at the Annual Meeting, you are urged to cast your vote, as instructed in the Notice of Internet Availability of Proxy Materials, over the Internet or by telephone as promptly as possible.If you received a copy of the proxy materials by mail, you may sign, date and mail the proxy card in the envelope provided.Any stockholder of record attending the Annual Meeting may vote in person, even if he or she has voted over the Internet, by telephone or returned a completed proxy card.You may revoke your proxy at any time prior to the Annual Meeting.If you attend the Annual Meeting and vote by ballot, your proxy will be revoked automatically and only your vote at the Annual Meeting will be counted. By Order of the Board of Directors /s/ Gerard M. Gallagher Gerard M. Gallagher Corporate Secretary Carle Place, New York October 29, 2012 YOUR VOTE IS EXTREMELY IMPORTANT.YOU ARE URGED TO VOTE BY TELEPHONE OR INTERNET AS PROMPTLY AS POSSIBLE.ALTERNATIVELY, IF YOU RECEIVED A PAPER PROXY CARD BY MAIL, YOU MAY COMPLETE, SIGN AND RETURN THE PROXY CARD BY MAIL. 1-800-FLOWERS.COM, INC. PROXY STATEMENT October 29, 2012 This Proxy Statement is furnished to stockholders of record of 1-800-FLOWERS.COM, Inc. (the “Company”) as of October 15, 2012 (the “Record Date”) in connection with the solicitation of proxies by the Board of Directors of the Company (the “Board of Directors” or the “Board”) for use at the Annual Meeting of Stockholders (the “Annual Meeting”) which will be held at One Old Country Road, Carle Place, New York 11514, Fourth Floor Conference Room (the “Meeting Place”), on Monday, December 10, 2012 at 9:00 a.m. eastern standard time or any adjournment thereof. In accordance with rules and regulations adopted by the Securities and Exchange Commission, instead of mailing a printed copy of our proxy materials to every stockholder, we are now furnishing proxy materials to our stockholders on the Internet.If you received a Notice of Internet Availability of Proxy Materials by mail, you may not receive a printed copy of the proxy materials other than as described below.Instead, the Notice of Internet Availability of Proxy Materials will instruct you as to how you may access and review all of the important information contained in the proxy materials.The Notice of Internet Availability of Proxy Materials also instructs you as to how you may submit your proxy by telephone or over the Internet.If you received a Notice of Internet Availability of Proxy Materials by mail and did not receive proxy materials by mail and would like to receive a printed copy of our proxy materials, you should follow the instructions for requesting such materials included in the Notice of Internet Availability of Proxy Materials. The Securities and Exchange Commission’s rules permit us to deliver a single Notice or set of Annual Meeting materials to one address shared by two or more of our stockholders.This delivery method is referred to as “householding” and can result in significant cost savings.To take advantage of this opportunity, we have delivered only one proxy statement and annual report to multiple stockholders who share an address, unless we received contrary instructions from the impacted stockholders prior to the mailing date.We agree to deliver promptly, upon written or oral request, a separate copy of the Notice or Annual Meeting materials, as requested, to any stockholder at the shared address to which a single copy of those documents was delivered.If you prefer to receive separate copies of the proxy statement or annual report, contact Broadridge Financial Solutions, Inc. at 1.800.542.1061 or in writing at Broadridge, Householding Department, 51 Mercedes Way, Edgewood, New York 11717.If you are currently a stockholder sharing an address with another stockholder and wish to receive only one copy of future Notices, proxy statements and annual reports for your household, please contact Broadridge at the above phone number or address. Shares cannot be voted at the Annual Meeting unless the owner is present in person or by proxy.All properly executed and unrevoked proxies in the accompanying form that are received in time for the Annual Meeting will be voted at the Annual Meeting or any adjournment thereof in accordance with instructions thereon, or if no instructions are given, will be voted “FOR” the election of the named nominees as Directors of the Company, “FOR” the ratification of the appointment of Ernst & Young LLP, as the Company’s independent registered public accounting firm, for the fiscal year ending June 30, 2013; and will be voted in accordance with the discretion of the person appointed as proxy with respect to other matters which may properly come before the Annual Meeting.Any person giving a proxy may revoke it by written notice to the Company at any time prior to the exercise of the proxy.In addition, although mere attendance at the Annual Meeting will not revoke the proxy, a stockholder who attends the Annual Meeting may withdraw his or her proxy and vote in person.Abstentions and broker non-votes will be counted for purposes of determining the presence or absence of a quorum for the transaction of business at the Annual Meeting.Abstentions will be counted in tabulations of the votes cast on each of the proposals presented at the Annual Meeting, whereas broker non-votes will not be counted for purposes of determining whether a proposal has been approved. The Annual Report of the Company (which does not form a part of the proxy solicitation materials) is being made available on www.proxyvote.com concurrently herewith to stockholders. 1 The mailing address of the principal executive office of the Company is One Old Country Road, Suite 500, Carle Place, New York 11514.It is anticipated that the Notice of Internet Availability of Proxy Materials is first being sent to stockholders on or about October 29, 2012.The proxy statement and form of proxy relating to the 2012 Annual Meeting is first being made available to stockholders on or about October 29, 2012. . VOTING SECURITIES The Company has two classes of voting securities issued and outstanding, its Class A common stock, par value $0.01 per share (the “Class A Common Stock”), and its Class B common stock, par value $0.01 per share (the “Class B Common Stock”, and together with the Class A Common Stock, the “Common Stock”), which generally vote together as a single class on all matters presented to the stockholders for their vote or approval.At the Annual Meeting, each stockholder of record at the close of business on October 15, 2012 of Class A Common Stock will be entitled to one vote for each share of Class A Common Stock owned on that date as to each matter presented at the Annual Meeting and each stockholder of record at the close of business on October 15, 2012 of Class B Common Stock will be entitled to ten votes for each share of Class B Common Stock owned on that date as to each matter presented at the Annual Meeting.On October 15, 2012, 27,504,238 shares of Class A Common Stock and 36,858,465 shares of Class B Common Stock were outstanding.A list of stockholders eligible to vote at the Annual Meeting will be available for inspection at the Annual Meeting, and for a period of ten days prior to the Annual Meeting, during regular business hours at the Meeting Place. METHODS OF VOTING Stockholders can vote in person at the Annual Meeting or by proxy.There are three ways to vote by proxy: ·By Telephone You can vote by telephone by calling 1.800.690.6903 ·By Internet You can vote over the Internet atwww.proxyvote.com by following the instructions on the proxy card; or ·By Mail If you received your proxy materials by mail, you can voteby mail by signing, dating and mailing the enclosed proxy card. Telephone and Internet voting facilities for stockholders of record will be available 24 hours a day and will close at 11:59 p.m. (EDT) on December 9, 2012. PROPOSAL 1 ELECTION OF DIRECTORS Unless otherwise directed, the persons appointed in the accompanying form of proxy intend to vote at the Annual Meeting “FOR” the election of the nominees named below as Class I Directors of the Company to serve until the 2015 Annual Meeting or until their successors are duly elected and qualified.If any nominee is unable to be a candidate when the election takes place, the shares represented by valid proxies will be voted in favor of the remaining nominees.The Board of Directors does not currently anticipate that any of the nominees will be unable to be a candidate for election. Pursuant to the Company’s Third Amended and Restated Certificate of Incorporation, the Board of Directors has been divided into three classes, denominated Class I, Class II and Class III, with members of each class holding office for staggered three-year terms or until their respective successors are duly elected and qualified.The Board of Directors currently consists of nine members, three of whom are Class I Directors and each of whose term expires at the Annual Meeting.Each of such Class I Directors is a nominee for election.The nominees for Class I Directors are Ms. Geralyn R. Breig and Messrs. Lawrence Calcano and James A. Cannavino.The Class II Directors are Messrs. John J. Conefry, Jr., Eugene DeMark and Leonard J. Elmore, whose terms expire at the 2013 Annual Meeting.The Class III Directors are Messrs James F. McCann, Christopher G. McCann and Larry Zarin, whose terms expire at the 2014 Annual Meeting.At each Annual Meeting, the successors to the Directors whose terms have expired are elected to serve from the time of their election and qualification until the third Annual Meeting following their election or until a successor has been duly elected and qualified.The Company’s Third Amended and Restated Certificate of Incorporation authorizes the removal of Directors under certain circumstances. 2 The affirmative vote of a plurality of the Company’s outstanding common stock present in person or by proxy at the Annual Meeting is required to elect the nominees for Directors. Information Regarding Nominees for Election as Directors (Class I Directors) The following information with respect to the principal occupation or employment, other affiliations and business experience of each of the three nominees during the last five years has been furnished to the Company by such nominee. Geralyn R. Breig, age 50, has been a Director of the Company since January 2012.Ms. Breig worked for Avon Products, Inc. from 2005 until 2011.Her most recent role was Senior Vice President and President of Avon North America and General Manager of Avon USA from 2008 to 2011.Prior to that, she was Senior Vice President & Brand President of Avon’s Global Marketing Business Unit.Ms. Breig held several executive positions at the Campbell Soup Company from 1995 to 2005. She began her career in brand management for the Beauty Care Division at The Procter & Gamble Company and from 1986 to 1995, she held several managerial positions at Kraft Foods, Inc.Ms. Breig currently sits on the Boards of Trustees of the Villa Maria Education School in Stamford, CT (a not-for-profit organization).She was a director of the Avon Foundation from 2008 until 2011 and served as a director and executive committee member for the Personal Care Products Council from 2008 to 2011. Ms. Breig’s career has focused on brand and product management at the management and executive level.She provides the Board with a brand management strategy, executive management experience and operational insights.We believe these experiences, qualifications, attributes and skills qualify her to serve as a member of our Board of Directors. Lawrence Calcano, age 49, has been a Director of the Company since December 2007. Mr. Calcano has been the Chief Executive Officer of i1 Biometrics, Inc., an information and technology company focused on the Sports and Military markets devoted to developing protection and performance products, since July 2012.Mr. Calcano has been the Chairman of Bite Tech, Inc. since January 2012 and was Chief Executive Officer from January 2010 until July 2012.He was the founder and Chief Executive Officer of Calcano Capital Advisors, Inc., an advisory and investment firm focusing on the broad technology industry, established in June 2007 until January 2010. From 1990 to June 2007, Mr. Calcano was employed by Goldman, Sachs & Co, most recently serving as the co-head of the firm’s Global Technology Banking Group from 2002 until June 2007 and as the Co-COO of that group from 1997 to 2002.Mr. Calcano was previously a Director of the Company from July 1999 to December 2003. Mr. Calcano’s knowledge of the technology industry and investment and transactional experience across all of the sub-sectors of technology, including software, the internet, communications equipment, service and semiconductors, having worked on many transactions within all of these sectors provides the Board with valuable knowledge and insight in the areas of e-commerce and technology as well as operational experience gained in his executive level positions at Goldman, Sachs & Co.We believe these experiences, qualifications, attributes and skills qualify him to serve as a member of our Board of Directors. 3 James Cannavino, age 68, has been a Director of the Company since June 2007.Mr. Cannavino served as Chairman of the Board of Direct Insite from 2000 through 2011 and was Chief Executive Officer from December 2002 until May 2011.He continues to serve as a director.Direct Insite is a global provider of financial supply chain automation across procure-to-pay and order-to cash business processes.From September 1997 through April 2000, he was elected non-executive Chairman of Softworks, Inc. (a wholly owned subsidiary of Direct Insite, formerly Computer Concepts), which went public and was later sold to EMC.Mr. Cannavino was also the Chief Executive Officer and Chairman of the Board of Directors of Cybersafe, Inc., a company specializing in network security.Prior to Cybersafe, Mr. Cannavino was hired as President and Chief Operating Officer of Perot Systems Corporation;he was elected to serve as Chief Executive Officer through July 1997.Mr. Cannavino retired from IBM in 1995, a career that spanned 30 years, where he was Senior Vice President for Strategy and Business Development.Mr. Cannavino presently serves on the Boards of the National Center for Missing and Exploited Children and is the immediate past Chairman of The International Center for Missing and Exploited Children.He is a past chairman of the Board of Marist College in Poughkeepsie, New York and continues to serve on that board.Mr. Cannavino also serves on the Board of FM Facilies Maintenance, a world leader in facilities management and maintenance. Mr. Cannavino’s numerous years of experience in executive level positions in the technology industry provides the Board with a wealth of valuable insight and knowledge regarding business strategy, operational and management experience in the technology industry.We believe these experiences, qualifications, attributes and skills qualify him to serve as a member of our Board of Directors. Unless otherwise instructed, the proxy holders will vote the proxies received by them “FOR” the election of the Class I directors. THE BOARD RECOMMENDS THAT THE STOCKHOLDERS VOTE FOR THE ELECTION OF MS. BREIG AND MESSRS. CALCANO AND CANNAVINO AS CLASS I DIRECTORS TO SERVE IN SUCH CAPACITY UNTIL THE 2 INFORMATION REGARDING DIRECTORS WHO ARE NOT NOMINEES FOR ELECTION AT THIS ANNUAL MEETING The following information with respect to the principal occupation or employment, other affiliations and business experience during the last five years of each Director who is not a nominee for election at this Annual Meeting has been furnished to the Company by such Director. John J. Conefry, Jr., age 68, has been a Director of the Company since October 2002.Mr. Conefry is Vice Chairman of the Board of Directors of Astoria Financial Corporation and its wholly-owned subsidiary, Astoria Federal Savings, since September 1998.He formerly served as the Chairman of the Board and CEO of Long Island Bancorp and The Long Island Savings Bank from September 1993 until September 1998.Prior thereto, Mr. Conefry was a Senior Vice President of Merrill Lynch, Pierce, Fenner & Smith, Inc., where he served in various capacities, including Chief Financial Officer.Mr. Conefry was a partner in the public accounting firm of Deloitte & Touche, LLP (formerly, Deloitte Haskins & Sells).Mr. Conefry serves on the board of Wheel Chair Charities, Inc., among others. As a result of Mr. Conefry’s professional experience, Vice Chairman position at Astoria and tenure on our Board of Directors, he provides the Board with financial expertise, experience in risk management and executive managerial experience.Mr. Conefry qualifies as an audit committee financial expert and is financially sophisticated within the meaning of the NASDAQ Stock Market Rules.We believe these experiences, qualifications, attributes and skills qualify him to serve as a member of our Board of Directors. Eugene DeMark, age 65, has been a Director of the Company since January 2012.Mr. DeMark worked for KPMG LLP, a global professional services firm, from June 1969 until his retirement in October 2009.He served as the Advisory Northeast Area Managing Partner at KPMG from October 2005 until his retirement.While at KPMG he worked on the research staff of the Commission on Auditors Responsibilities that was formed to assess increases in fraudulent financial reporting and developed KPMG’s first study guide on SEC reporting.Since his retirement, Mr. DeMark has been an independent consultant.Mr. DeMark has served on the Board of Directors of BankUnited, Florida’s largest independent bank, since 2010 and is the chair of the Audit Committee.He also serves on the Governance and Compensation committees of the Bank’s Board. 4 As a result of Mr. DeMark’s professional experience and 40 year career with one of the leading professional services firm, he provides the Board with financial expertise, experience in risk management and executive managerial experience.We believe these experiences, qualifications, attributes and skills qualify him to serve as a member of our Board of Directors. Leonard J. Elmore, age 60, has been a Director of the Company since October 2002.Mr. Elmore was the Chief Executive Officer of iHoops, the official youth basketball initiative of the NCAA and NBA from May 2010 until October 2011 and served as a Board Member from its inception in April 2009 until May 2010.Prior to joining iHoops, he was a Partner with the law firm of Dreier LLP in its New York City headquarters from September 2008 until February 2009.Prior to his employment with Dreier LLP in September, 2008, Mr. Elmore served as Senior Counsel with Dewey & LeBoeuf from October 2004 until March 2008. Prior thereto, Mr. Elmore served as the President of Test University, a leading provider of internet-delivered learning solutions for pre-college students, from 2001 to 2003.Mr. Elmore has served on the Board of Directors of Lee Enterprises, Inc. since February 2007 and is currently a member of their Audit Committee.Mr. Elmore continues to fulfill his commitment to public service as a Trustee on the University of Maryland Board of Trustees, and a Commissioner on the John and James L. Knight Foundation’s Knight Commission on Intercollegiate Athletics. Mr. Elmore’s career has spanned many different sectors from the diverse public service sectors tolaw firm experience.He provides the Board a wealth of business strategy, operational and management experience. We believe these experiences, qualifications, attributes and skills qualify him to serve as a member of our Board of Directors. Christopher G. McCann, age 51, has been the Company’s President since September 2000 and prior to that had served as the Company’s Senior Vice President and has been President of the Consumer Floral Brand since July, 2010.Mr. McCann has been a Director of the Company since inception.Mr. McCann is a member of the Board of Trustees of Marist College and the Advisory Board of Likeable Media. He is a member of the Board of Directors of The Ohana Companies LLC and the IGHL Foundation.Christopher G. McCann is the brother of James F. McCann, the Company’s Chairman of the Board and Chief Executive Officer. Due to Mr. C. McCann’s various positions within the Company over the course of 20+ years, he brings to the Board a unique insight into the day-to-day operations of the Company and its subsidiaries as well as its strategic vision.In addition, his prior service on other public company boards of directors provide the Board with valuable board-level experience.We believe these experiences, qualifications, attributes and skills qualify him to serve as a member of our Board of Directors. James F. McCann, age 61, is the founder of the Company and has served as the Company’s Chairman of the Board and Chief Executive Officer since inception.Mr. McCann has been in the floral industry since 1976 when he began a retail chain of flower shops in the New York metropolitan area.Mr. McCann is a member of the Board of Directors of Willis Holdings Group and serves as a member of its Compensation Committee.James F. McCann is the brother of Christopher G. McCann, a Director and the President of the Company. As the Company’s Chairman of the Board and Chief Executive Officer since inception Mr. J. McCann brings to the Board his deep understanding of the Company’s strategic business goals and extensive experience with both Company and industry-specific opportunities and challenges.Mr. J. McCann’s current and prior service on other public company boards of directors and their Compensation Committees provide the Board with valuable board-level experience.We believe these experiences, qualifications, attributes and skills qualify him to serve as a member of our Board of Directors. Larry Zarin, age 58, has been a director of the Company since March 2009.Mr. Zarin is Senior Vice President and Chief Marketing Officer for Express Scripts, a Fortune 25 company whose goal is to make the use of prescription drugs safer and more affordable. He joined Express Scripts in 1996 and during his tenure, he has taken a leading role in the successful integration of the company’s numerous major acquisitions, including, most recently, the $29.1 billion acquisition of Medco.Mr. Zarin is currently responsible for corporate communications and marketing and is a frequent speaker at industry conferences and events.Before joining Express Scripts, Mr. Zarin headed a St. Louis consulting firm.Mr. Zarin is also a Director of several not-for-profit organizations. Mr. Zarin has extensive product and brand marketing and business leadership skills from his career at Express Scripts.He also has experience overseeing and integrating merger and acquisition transactions at an executive level.We believe these experiences, qualifications, attributes and skills qualify him to serve as a member of our Board of Directors. Board Leadership Structure Mr. J. McCann serves as both our Chairman of the Board and our Chief Executive Officer.The Board has no policy that requires the combination or separation of the roles of Chairman and Chief Executive Officer.At this time, the Board believes that Mr. J. McCann is the director best suited to serve as Chairman of the Board.As the founder of the Company, he is most familiar with the Company’s business and industry.He is uniquely situated to identify strategic priorities and to lead the Board in discussions regarding strategy and business planning and operations.The Board believes that Mr. J. McCann’s dual role allows for a unified leadership and direction for the Board and the Company’s executive management team.In addition, his service on other public company boards of directors and their Compensation Committees provide the Board with valuable board-level experience. The Company does not currently have a lead independent director. Board Oversight of Risk Management The Board of Directors, as a whole and through its committees, oversees the Company’s risk management process, including operational, financial, legal, strategic, marketing and brand reputation risks.The Audit Committee assists the Board in the oversight of the risk management process.In addition, the Board is guided by management presentations at Board meetings and throughout the fiscal year that serve to provide visibility to the Board about the identification, evaluation and management of risks the Company is facing as well as how to mitigate such risks. Information about the Board and its Committees Each of our Directors, other than Messrs. James F. McCann and Christopher G. McCann, qualifies as an “independent director” as defined under the published listing requirements of the NASDAQ Stock Market.The NASDAQ independence definition includes a series of objective tests.For example, an independent director may not be employed by us and may not engage in certain types of business dealings with the Company.In addition, as further required by NASDAQ rules, the Board has made a subjective determination as to each independent Director that no relationship exists which, in the opinion of the Board, would interfere with the exercise of independent judgment in carrying out the responsibilities of a Director.In making these determinations, the Board reviewed and discussed information provided by the Directors and by the Company with regard to each Director’s business and personal activities as they may relate to the Company and the Company’s management.In addition, as required by NASDAQ rules, the Board determined that the members of the Audit Committee each qualify as “independent” under special standards established by NASDAQ and the U.S. Securities and Exchange Commission (the “Commission”) for members of audit committees.The Board does not have a formal policy with respect to diversity.The Board and Nominating and Corporate Governance Committee believe that it is critical for the Directors to have varying points of view, with a broad spectrum of experience, education, skills, backgrounds, professional and life experience that when viewed as the collective group, provide an ample blend of perspectives to allow the Board to fulfill its duties to the long-term interests of the Company’s shareholders. The table below provides current membership and meeting information for each of the Board committees for Fiscal 2012. Current Membership: Directors Audit Committee Compensation Committee Nominating and Corporate Governance Committee Secondary Compensation Committee James F. McCann X Christopher G. McCann Geralyn R. Breig X Lawrence Calcano X X James Cannavino X* John J. Conefry, Jr. X* X Eugene F. DeMark X Leonard J. Elmore X* Larry Zarin X Total Meetings in Fiscal 2012 5 1 6 4 * Committee Chairperson 5 Audit Committee The Audit Committee of the Board of Directors reports to the Board regarding the appointment of the Company’s independent registered public accountants, the scope and results of its annual audits, compliance with accounting and financial policies and management’s procedures and policies relative to the adequacy of internal accounting controls.The Company’s Board of Directors adopted a written charter for the Audit Committee in January 2000, as amended in August 2003, which outlines the responsibilities of the Audit Committee.A current copy of the charter of the Audit Committee is available on our website located at www.1800flowers.com under the Investor Relations section of the website. Each member of the Audit Committee is “financially literate” as required by NASDAQ rules.The Audit Committee also includes at least one member, John J. Conefry, Jr., who was determined by the Board to meet the qualifications of an “audit committee financial expert” in accordance with Commission rules and to meet the qualifications of “financial sophistication” in accordance with NASDAQ rules.Stockholders should understand that these designations related to our Audit Committee members’ experience and understanding with respect to certain accounting and auditing matters and do not impose upon any of them any duties, obligations or liabilities that are greater than those generally imposed on a member of the Audit Committee or of the Board. Compensation Committee The Compensation Committee of the Board of Directors establishes the Company’s compensation philosophy and makes a final determination on all forms of compensation to be provided to the Company’s Section 16 Executive Officers (“Executive Officers”), including base salary and the provisions of the Sharing Success Program under which annual incentive compensation may be awarded.In addition, the Compensation Committee administers the Company’s 2003 Long Term Incentive and Share Award Plan (“2003 Plan”) under which option grants, stock appreciation rights, restricted awards, performance awards and equity awards may be made to Directors, officers, employees of, and consultants to, the Company and its subsidiaries.See “Named Executive Officer Compensation—Compensation Discussion and Analysis—Sharing Success Program and Long-Term Incentive Equity Awards.”The Board of Directors has authorized a Secondary Committee of the Compensation Committee (the “Secondary Committee”), which consists of Mr. James F. McCann, to also review awards for all of the Company’s employees, other than its Executive Officers.The Compensation Committee also makes recommendations to the Board of Directors regarding Director’s compensation.The Company’s Board of Directors adopted a written charter for the Compensation Committee in June 2003, which outlines the responsibilities of the Compensation Committee.All of the members of the Company’s compensation committee are independent directors and have never been employees of the Company.A current copy of the charter of the Compensation Committee is available on our web site located at www.1800flowers.com under the Investor Relations section of the website. Nominating and Corporate Governance Committee The Nominating and Corporate Governance Committee is responsible for the oversight of the evaluation of the Board of Directors, including its size and composition; it reviews and reassesses the adequacy of corporate governance guidelines and practices and develops and recommends to the Board the Company’s corporate governance guidelines and practices; and identifies and evaluates individuals qualified to become Board members and recommends to the Board, Director nominees for election and re-election.In Fiscal 2012, the Company engaged a third-party search firm to assist in its search for a new Director and this firm recommended Ms. Breig to the Nominating and Corporate Governance Committee.The Nominating and Corporate Governance Committee will consider recommendations for prospective nominees for the Board from other members of the Board, management and others, including Stockholders, and may employ third-party search firms.The Company’s Board of Directors adopted a written charter for the Nominating and Corporate Governance Committee in June 2003, which outlines the responsibilities of the Committee.A current copy of the charter of the Nominating and Corporate Governance Committee is available on our website located at www.1800flowers.com under the Investor Relations section of the website. Compensation Committee Interlocks and Insider Participation No interlocking relationships exist between the Board of Directors or the Compensation Committee and the Board of Directors or the compensation committee of any other company, nor has any such interlocking relationship existed in the past.No member of the Compensation Committee was an officer or employee of the Company at any time during Fiscal 2012. Communication with Board of Directors The Nominating and Corporate Governance Committee, on behalf of the Board, reviews letters from stockholders concerning the Company’s Annual Meeting of Stockholders and governance process, including recommendations of director candidates, and makes recommendations to the Board based on such communications.Stockholders can send communications to the Board and to the non-management Directors by mail in care of the Corporate Secretary at One Old Country Road, Suite 500, Carle Place, NY 11514, Attention:Gerard M. Gallagher, and should specify the intended recipient or recipients.All such communications, other than unsolicited commercial solicitations or communications, will be forwarded to the appropriate Director or Directors for review.Any such unsolicited commercial solicitation or communication not forwarded to the appropriate Director or Directors will be available to any non-management Director who wishes to review it. Attendance at Meetings During Fiscal 2012, the Board of Directors held four meetings and acted by unanimous written consent on two occasions.During Fiscal 2012, all incumbent Directors attended at least 75% of the meetings of the Board of Directors and the meetings held by all committees of the Board of which they were a member. We expect Messrs. J. McCann and C. McCann, and no other directors, to attend the Annual Meeting; Messrs. J. McCann and C. McCann, and no other directors, attended last year’s Annual Meeting of the Stockholders. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 (“Exchange Act”) requires our Executive Officers and Directors, and persons who own more than 10% of a registered class of our equity securities, to file reports of ownership and changes in ownership with the Commission.Executive Officers, Directors, and greater than 10% stockholders are required by Commission regulations to furnish us with copies of all reports they file pursuant to Section 16(a). Based on a review of the copies of such reports furnished to us, we believe that all Section 16(a) filing requirements applicable to our Executive Officers, Directors and greater than 10% stockholders have been satisfied, with the exception of the following inadvertent late filings.Form 4s were filed in Fiscal 2012 for Messrs. J. McCann, C. McCann, Shea, Taiclet, Nance and Bozzo for deemed dispositions in prior fiscal years that were exempt under Section 16(b) of the Exchange Act consisting of the withholding for tax purposes of shares of Common Stock at their then market value by the Company upon the vesting of restricted shares of Common Stock held by such persons. A Form 4 was filed for Mr. Gallagher on September 25, 2012 for an acquisition of shares that was inadvertently not filed in 2008; however, these shares were reflected in all beneficial ownership tables since the date of acquisition.The James F. McCann 2009 Grantor Retained Annuity Trust No. 2 filed a Form 5 reporting a late Form 3 relating to it becoming a 10% stockholder on December 11, 2009 and a late Form 4 relating to an annual distribution to Mr. J. McCann, both exempt transactions under Section 16(b) of the Exchange Act. The James F. McCann 2010 Grantor Retained Annuity Trust filed a Form 5 reporting a late Form 3 relating to it becoming a 10% stockholder on May13, 2010 and a late Form 4 relating to an annual distribution to Mr. J. McCann, both exempt transactions under Section 16(b) of the Exchange Act. 6 Compensation of Directors In fiscal 2012, which ended on July 1, 2012, non-employee members of the Company's Board of Directors received the following compensation: * An annual retainer of $30,000 paid to Board Members on the date of the Annual Meeting. * An annual retainer of $5,000 for each Board Committee Chairperson, except for the Audit Committee Chairperson who receives an annual retainer of $10,000.These retainers are paid on the date of the Annual Meeting. * An annual restricted stock award of the Company's Class A Common Stock, granted on the date of the Annual Meeting, equal to the value of $20,000. The actual number of shares shall be determined by the closing price of the shares on the date of the Annual Meeting. These shares vest ratably over a three-year period, with one-third of the award vesting on each of the anniversary dates of the Annual Meeting subsequent to the grant date. The following table includes information about compensation paid to our non-employee directors for the fiscal year ended July 1, 2012: Change in Pension Value and Nonqualified Annual Committee Fees Earned Non-Equity Deferred Cash Chairman or Paid in Stock Option Incentive Plan Compensation All Other Retainer Fees Cash (1) Awards (2) Awards (3) Compensation Earnings Compensation Total Name Geralyn R. Breig (4) - Lawrence Calcano - James A. Cannavino (5) - John J. Conefry, Jr. - Eugene R. DeMark (6) - Leonard J. Elmore - Jeffrey C. Walker (7) - Larry Zarin - Total Fees Earned or Paid in Cash combines the amounts in the two preceding columns. Stock awards reflect the aggregate grant date fair value of restricted stock awards computed in accordance with Financial Accounting Standards Board Accounting Standards Codification Topic 718, “Compensation— Stock Compensation." The aggregate grant date fair value for restricted stock awards is calculated by multiplying the number of restricted stock awards by the closing market price of the Common Stock on the date the restricted stock awards are credited to a director’s account. These award fair values have been determined based on the assumptions set forth in Note 13, "Stock Based Compensation" in the Notes to the Consolidated Financial Statements in the Company's Annual Report on Form 10-K for the fiscal year ended July 1, 2012. On the date of each Annual Meeting, each Independent Director shall receive shares of the Company's Class A Common Stock equal to a value of $20,000. The actual number of shares shall be determined by the closing price of the shares on the date of the Annual Meeting (the Grant Date). These shares vest ratably over a three-year period, with one-third of the award vesting on each of the anniversary dates of the Annual Meeting subsequent to the Grant Date. Compensation information on James F. McCann and Christopher G. McCann, who are Directors, as well as Executive Officers of the Company, is contained under the section titled "Executive Compensation and Other Information - Summary Compensation Table." No stock options were granted in fiscal 2012. Ms. Breig was appointed to the Board of Directors on January 12, 2012. Mr. Cannavino was appointed Chairman of the Compensation Committee on January 12, 2012. Mr. DeMark was appointed to the Board of Directors on January 12, 2012. Mr. Walker retired from the Board of Directors on January 12, 2012. As of July 1, 2012, each non-employee director of the Company held the following aggregate number of option awards and unvested stock awards: Unvested Stock Option Awards Name Awards (#) Outstanding (#) Geralyn R. Breig 0 Lawrence Calcano 15 ,099 James Cannavino John J. Conefry, Jr. Eugene F. DeMark 0 Leonard J. Elmore Larry Zarin 7 EXECUTIVE COMPENSATION AND OTHER INFORMATION The following individuals were serving as Executive Officers of the Company on October15, 2012: Name Age Position with the Company James F. McCann 61 Chairman of the Board and Chief Executive Officer Christopher G. McCann 51 Director and President, 1-800-Flowers.com, Inc. and President, Floral Group William E. Shea 53 Senior Vice President, Treasurer, Chief Financial Officer Gerard M. Gallagher 59 General Counsel, Senior Vice President, Corporate Secretary Stephen J. Bozzo 57 Senior Vice President and Chief Information Officer David Taiclet 49 President, Gourmet Food & Gift Baskets Mark L. Nance 62 President, BloomNet Information Concerning Executive Officers Who Are Not Directors William E. Shea has been our Senior Vice President, Treasurer and Chief Financial Officer since September 2000.Before holding his current position, Mr. Shea was our Vice President of Finance and Corporate Controller after joining us in April 1996.From 1980 until joining us, Mr. Shea was a certified public accountant with Ernst & Young LLP. Gerard M. Gallagher has been our General Counsel, Senior Vice President and Corporate Secretary since August 1999 and has been providing legal services to the Company since its inception.Mr. Gallagher is the founder and a managing partner in the law firm of Gallagher, Walker, Bianco and Plastaras, LLP based in Mineola, New York, specializing in corporate, litigation and intellectual property matters since 1993.Mr. Gallagher is duly admitted to practice before the New York State Courts and the United States District Courts of both the Eastern District and Southern District of New York. Stephen J. Bozzo has been our Senior Vice President, Chief Information Officer since May 2007.Prior to joining the Company, Mr. Bozzo served as Chief Information Officer for the International Division of MetLife Insurance Company from 2001.Mr. Bozzo’s business background includes senior executive positions at Bear Stearns Inc. as Managing Director Principle, AIG as Senior Vice President Telecommunications and Technical Services and Chase Manhattan Bank, where he was Senior Vice President Global Telecommunications. David Taiclet has been our President of Gourmet Food & Gift Baskets since June 2009.Mr. Taiclet served as Chief Executive Officer of Fannie May Confections Brands, Inc. from May 2006 to June 2009.Prior thereto and commencing in 1995, Mr. Taiclet was a co-Founder of a business that ultimately became known as Fannie May Confections Brands, Inc. (formerly Alpine Confections, Inc), a multi-branded and multi-channel retailer, manufacturer, and distributor of confectionery and specialty food products.From May 1991 to January 1995, Mr. Taiclet served in a variety of management positions with Cargill, Inc., including in the Strategy and Business Development Group.Cargill, Inc. is an international marketer, processor and distributor of food, financial and industrial products.Mr. Taiclet also served four years of active duty in the U.S. Army, attaining the rank of Captain. Mark L. Nance has been President of BloomNet since August 2006.Before holding his current position, Mr. Nance was a Senior Vice President, Sales and Marketing for BloomNet after joining us in December 2004.Before joining us, Mr. Nance was an Executive Vice President and General Manager with Teleflora, LLC from November 2000 until June 2004 and held various senior level positions at American Floral Services, Inc. from 1983 to 2000. Compensation Discussion and Analysis Compensation Philosophy and Objectives This section discusses compensation to our Named Executive Officers, which consist of our Chief Executive Officer, our Chief Financial Officer and the three next most highly compensated Executive Officers of the Company, as determined under the rules of the Commission (collectively, the “NEO’s”). The Compensation Committee believes that the compensation programs for its NEO’s, as well as all of its Executive Officers, should reflect the Company’s performance and the value created for the Company’s stockholders.In addition, the compensation programs should support the short-term and long-term strategic goals and values of the Company and should reward individual loyalty to the Company and contribution to the Company’s success.The Company is engaged in a very competitive industry, and the Company’s success depends upon its ability to attract and retain qualified Executive Officers through the competitive compensation packages it offers to such individuals. The fundamental policy of the Compensation Committee is to provide the Company’s NEO’s, as well as its Executive Officers, with competitive compensation opportunities based upon their contribution to the development and financial success of the Company.It is the Compensation Committee’s philosophy that a significant portion of each NEO’s and Executive Officer’s compensation should be contingent upon the Company’s financial performance.The Company also acknowledges the importance of attracting and retaining talented, motivated and success-oriented Executive Officers who share our overall corporate philosophy and will enable our Company to achieve its short and long-term goals.Accordingly, the compensation package for each NEO and Executive Officer is comprised of three elements:(i) base salary; (ii) annual incentives and (iii) long-term incentive equity awards. Guiding Principles: · Growth - To create an atmosphere that encourages superior growth and performance of the Company while also offering personal and professional growth. · Teamwork - To encourage executives to work together effectively and efficiently so that company goals can be fully realized. · Innovation - To encourage and reward creativity and innovation, including the development of new ideas and business opportunities for the Company. · Market competitiveness - To offer a strong, comprehensive compensation package that will enable the Company to attract and retain qualified executive talent. Setting Executive Compensation We compete for senior executive talent with many leading companies.In order to stay competitive in the marketplace, a critical component of which is the recruitment and retention of executive talent, we annually review the market competitiveness of our Executive Officer compensation programs.The Compensation Committee also reviews the Company’s recent historical compensation practices for its executives, and considers recommendations from the Chief Executive Officer and President regarding the compensation of their direct reports, who include the other NEO’s. Elements of Compensation The Compensation Committee believes that we can maximize the effectiveness of our compensation program by ensuring that all program elements are working in concert to motivate and reward performance.The elements of our executive compensation program are detailed below, together with the principal factors which the Compensation Committee considers in reviewing the components of each Executive Officer’s compensation package.In general, for each compensation element, these factors include:the key role each Executive Officer performs for the Company; the benefit to the Company in assuring the retention of his or her services; the performance of the Company during the past fiscal year; the competitive market conditions for executive compensation; the executive’s prior year compensation; and the objective evaluation of the Executive Officer’s performance.The Compensation Committee may also, however, in its discretion, apply other factors with respect to executive compensation.We believe that our executive compensation program effectively strengthens the mutuality of interests between the Executive Officers and the Company’s stockholders, which results in greater Company performance. Base Salary.The Compensation Committee views base salary as the assured element of compensation that permits income predictability.Subject to existing employment agreements, our objective is to set base salary levels at the competitive norm.However, individual salaries may be above or below the competitive norm to reflect the strategic role, experience, proficiency and performance of the executive.Incumbents who have been in their positions for a longer period of time, and whose performance is superior, may be paid above the competitive norm.In addition, in the case of seasoned executives with strategic value who are newly hired into the Company, it may be necessary to pay above the competitive norm in order to attract the best candidates to the Company. 8 The minimum base salaries for Messrs. J. McCann and C. McCann are primarily prescribed in their employment agreements (see below for description of the employment agreements in the “Narrative Disclosure to Summary Compensation Table—Grants of Plan-Based Awards—Employment Agreements”).Annual base salary increases for the NEO’s and other Executive Officers are determined on the basis of the employment agreements (for Messrs. J. McCann and C. McCann), as well as the following factors:the performance of the executive versus job responsibilities; the relationship between current salary and the range for the executive’s level, ranges having been set in part based on the competitive norm in the industry; the average size of salary increase based upon the Company’s financial performance; and whether the responsibilities or criticality of the position of the incumbents have been changed during the preceding year.The weight given to each of these factors may differ from individual to individual as the Compensation Committee deems appropriate.Increases for Fiscal 2012 for Messrs. J. McCann, C. McCann, Shea, Gallagher and Taiclet were 0%, 0%, 7.1%, 3.8% and 4.8%, respectively. Annual Incentive Award.Annual incentive awards play a significant role in the Company’s overall compensation package for its Executive Officers.The annual incentive award for the NEO’s is based upon the Company’s financial performance and, in the case of Messrs. C. McCann and Taiclet, also includes brand specific financial performance.This balance supports the accomplishment of the Company’s overall financial objectives and rewards the individual contributions of our NEO’s.Annual incentive programs for Executive Officers support the following company objectives: · Communication of important goals through performance targets that are aligned with business strategies. · Motivation for the entire management team to work together toward a common set of goals. · Reward executives on the basis of results achieved. · Deliver annual incentive opportunities and payments through a structured, performance driven, objective mechanism. · Deliver a competitive level of compensation that is fully competitive with industry practice. NEO’s are eligible to receive annual incentive awards under the Company’s Sharing Success Program. Sharing Success Program.The Sharing Success Program is intended to cover management positions, including the NEO’s.Each eligible plan participant is assigned a target award (expressed as a percentage of base salary) which represents the level of incentive award the participant can expect to earn in the event all performance measures are achieved at 100% during the ensuing fiscal year.For each fiscal year, specific performance measures are established by the Compensation Committee that reflect the key strategic and business goals established by the business plan for that year.EBITDA as used for purposes of the Sharing Success Program is defined as net income before interest, taxes, depreciation, amortization and stock based compensation expense on a pre-bonus basis, adjusted to exclude the impact of acquisitions and dispositions completed during the fiscal year (“Plan EBITDA”).Modified Free Cash Flow as used for purposes of the Sharing Success Program is defined as Plan EBITDA adjusted for the change in inventory for the fiscal year (“Modified Free Cash Flow”). For Fiscal 2012, in the case of Messrs. J. McCann and Gallagher, the achievement of Company-wide Plan EBITDA was the performance measure selected for their annual incentive awards.For Mr. Shea, performance measures were the achievement of Company-wide Plan EBITDA and Modified Free Cash Flow.For Mr. C. McCann, performance measures were the aggregate of: (i)the achievement of brand-specific Plan EBITDA, (ii) brand-specific Modified Free Cash Flow, (iii)the achievement of Company-wide Plan EBITDA and (iv) the achievement of Company-wide Plan Modified Free Cash Flow.For Mr. Taiclet, performance measures were the aggregate of: (i)the achievement of brand-specific Plan EBITDA, (ii) brand-specific Modified Free Cash Flow and (iii)the achievement of Company-wide Plan EBITDA.In order for Messrs. C. McCann and Taiclet to receive an award related to Company-wide Plan EBITDA, 80% of the brand-specific performance measures must be achieved. The following table presents the NEO’s targeted incentive award opportunity, as a percentage of their salary (“target award”), and the performance measures and relative weighting of their components for Fiscal 2012: Target Weighting of Performance Measures Award Company-wide Brand-specific Name (% of Salary) EBITDA Modified FCF Subtotal EBITDA Modified FCF Subtotal Total James F. McCann 100.0% 100.0% 0.0% 100.0% n/a n/a n/a 100.0% Chairman of the Board and Chief Executive Officer William E. Shea 50.0% 85.0% 15.0% 100.0% n/a n/a n/a 100.0% Senior Vice President, Treasurer, and Chief Financial Officer Christopher G. McCann 75.0% 55.0% 7.5% 62.5% 30.0% 7.5% 37.5% 100.0% Director and President 1-800-Flowers.com, Inc. and President, Consumer Floral Gerard M. Gallagher 50.0% 100.0% 0.0% 100.0% n/a n/a n/a 100.0% General Counsel, Senior Vice President and Corporate Secretary David Taiclet 50.0% 25.0% 0.0% 25.0% 60.0% 15.0% 75.0% 100.0% President of Gourmet Foods and Gift Baskets When Company-wide and/or brand-specific actual results exceed or fall below performance measures, actual awards are proportionately increased or decreased from the target awards. Participants may earn no Company-wide or brand-specific bonus if the threshold performance measures are not met (defined as achievement of 80% of performance measures, resulting in a 50% pay-out of target award) and no participant may be paid an incentive award under the Sharing Success Program in excess of maximum (defined as achievement of 150% of performance measures, resulting in a 200% pay-out of target award), as presented in the table below.In addition, all participants must be actively employed at the time of payment in order to qualify for the award. Achievement of Target Performance Award Measures Multiple 150% 200%(max) 137.5% 175% 125% 150% 112.5% 125% 100% 100% 90% 75% 80% 50% Below 80% 0% For Fiscal 2012, the Company’s performance measures were a function of achieving specifiedEBITDA and Modified Free Cash Flow targets. For Fiscal 2012, the Company-wide performance measures were as follows:Company-wide Plan EBITDA of $53.4mm and Modified Free Cash Flow of $ 52.6 mm.Brand-specific measures for Fiscal 2012 for Consumer Floral (which for the purposes of the Sharing Success Program is defined as Consumer Floral, Bloomnet and 1-800-Baskets) were as follows:(i) Plan EBITDA of $63.5mmand (iii) ModifiedFree Cash Flow of$63.8mm.Brand-specific measures for Fiscal 2012 for Gourmet Food & Gift Baskets were as follows:(i) Plan EBITDA of $30.4mmand (iii) ModifiedFree Cash Flow of$29.3mm. 9 The following table reflects the relationship of actual performance against the Company’s performance measures.The performance measures range from “threshold” (the minimum achievement level of the performance measure at which an executive may earn 50% of the target award) to “maximum” (the maximum achievement level of the performance measure at which an executive may earn 200% of the target award). The weighting of performance measures are applied to the Target Award Multiples to produce the executive’s cash bonus award. Calculation of Performance/Payout Relationship ($'s in thousands) Target Award Earned Threshold Target Maximum Actual Performance Payout Performance Payout Performance Payout Actual Award Performance Metric Measures % Measures % Measures % Performance Multiple Company-wide Performance EBITDA Measure $ 50% $ 100% $ 200% $ 99.3% EBITDA and Modified Free-Cash Flow Measure EBITDA $ 50% $ 100% $ 200% $ 99.3% Modified Free Cash Flow $ 50% $ 100% $ 200% $ 81.4% Brand-specific Performance Consumer Floral EBITDA and Modified Free-Cash Flow Measure EBITDA $ 50% $ 100% $ 200% $ 114.3% Modified Free Cash Flow $ 50% $ 100% $ 200% $ 114.2% Gourmet Foods & Gift Baskets EBITDA and Modified Free-Cash Flow Measure EBITDA $ 50% $ 100% $ 200% $ 61.9% Modified Free Cash Flow $ 50% $ 100% $ 200% $ 0.0% During Fiscal 2012, the Company-wide Actual Award Multiple was 99.3%. The Company-wide Actual Award Multiple for Fiscal 2011, 2010, 2009 and 2008 was 130.9%, 0%, 0% and 0% of the target award, respectively. See “Summary Compensation Table - Non-Equity Incentive Plan Compensation” for payout amounts for Fiscal 2012 and Fiscal 2011. In Fiscal 2010, the Compensation Committee did exercise discretion in awarding cash bonus compensation under the Sharing Success Program to employees in the Consumer Floral Brand, BloomNet and Enterprise-wide shared services (i.e. executive, legal, human resources, finance and IT), resulting in awards that ranged from 14.1% to 18.75% of the individual’s Target Award.As a result, bonuses paid to Messrs. J. McCann, C. McCann, Shea and Gallagher were: $182,822, $95,723, $29,475 and $28,296, respectively.Brand-specific performance measures were achieved for Gourmet Food and Gift Baskets (74.1 %).As a result, Mr. Taiclet received a cash bonus of $97,256. Long-Term Incentive Equity Awards.In order to structure a long term incentive program for the Company’s Executive Officers that would tie a significant portion of their compensation to the profitability of the Company, the Compensation Committee evaluated its long term incentive equity awards.All award grants are designed to align the interests of each Executive Officer with those of the stockholders and provide each individual with a significant incentive to manage the Company from the perspective of an owner with an equity stake in the Company. The grant of an award is set at a level intended to create a meaningful incentive based in part on the Executive Officer’s and NEO’s current position with the Company, the base salary associated with that position, the size of comparable awards made to individuals in similar positions within the industry, and the individual’s personal performance in recent periods.The Compensation Committee also takes into account the number of awards held by the Executive Officer in order to maintain an appropriate level of incentive for that individual.The Compensation Committee has the authority to review extraordinary events that impact on the Company’s performance and may adjust the calculation of an award by taking into account the effect of any such extraordinary events. The Compensation Committee did not exercise such authority in Fiscal 2012. Historically, the Company granted a target number of shares under its Long Term Incentive Plan (“LTIP”) that was in place from fiscal 2007 through fiscal 2009.Due to the downturn in the economic environment, the goals that were set for the LTIP during these fiscal years were no longer achievable and therefore the performance awards that could have been granted under the LTIP were not attainable.In accordance with the Company’s compensation philosophy and in an effort to retain its Executive Officers and key talent, the Board of Directors approved a stock award grant in May 2009 (See “Summary Compensation Table”).No stock awards were granted to the Executive Officers in Fiscal 2010 in light of the May 2009 award. In Fiscal 2012, the Compensation Committee approved an equity award grant for management level employees with a grant date of November 1, 2011.This grant intended to align shareholder interestwith the long-term growth of the Company, as well as address employee retention concerns. Therefore the shares granted thereunder are 50% time-vested and 50% performance based.The Fiscal 2012 equity award grant provided for 100% of the performance-based target shares to be earned upon the achievement of $53.4 million in Plan EBITDA and 50% of the performance-based target shares to be earned upon the achievement 85% of Plan EBITDA.All of the shares, time-vesting and performance-based, which were earned, vest ratably over a three year period from the grant date (See “Summary Compensation Table”). In Fiscal 2011, the Board approved a grant to Mr. C. McCann, of 300,000 performance-based restricted shares and 1,000,000 nonqualified stock options.The grant date was October 26, 2010.Subject to continued employment, the restricted shares, which were earned, and the options will vest ratably over an 8-year period from the grant date.This award was in recognition of both Mr. C. McCann’s 20+ years of service to the Company and his assumption of the role of President for the Consumer Floral brand and taking control of and responsibility for its day-to-day operations while maintaining his position as President of the Company (See “Summary Compensation Table”). On August 31, 2011, the Compensation Committee approved a grant to Mr. C. McCann of 1,000,000 nonqualified stock options.The grant date was November 1, 2011.Subject to continued employment, the options (except in the event of death or permanent disability as defined in the Restricted Share Agreement) will vest ratably over an 8-year period from the grant date.This award was in recognition of both Mr. C. McCann’s dual role as both President of the Company and the Consumer Floral brand, as well as the significant improvement in the Consumer Floral brand’s performance results under his leadership (See “Summary Compensation Table”). On October 9, 2012, the Compensation Committee approved a grant to Mr. C. McCann of 333,000 restricted shares and specified a grant date of October 30, 2012.Subject to continued employment, the restricted shares will vest ratably over an 8-year period from the grant date. This award is in recognition of Mr. C. McCann’s dual role as both President of the Company and the Consumer Floral brand, as well as the continued improvement in the Consumer Floral brand’s performance results under his leadership. 10 Executive Benefits The Company’s NEO’s, except for Mr. Gallagher, are eligible for the same level and offering of benefits made available to other employees, including our 401(k) Profit Sharing Plan (which includes a discretionary annual Company contribution), health care plan and other welfare benefit programs.We do not currently maintain any qualified or nonqualified defined benefit pension plans or nonqualified deferred compensation plans for our NEO’s, except for the Nonqualified Supplemental Deferred Compensation Plan discussed below. During Fiscal 2012, the Company offered a Nonqualified Supplemental Deferred Compensation Plan for certain executives.Participants can defer from 1% up to a maximum of 100% of salary and performance and non-performance based bonus.The Company will match 50% of the deferrals made by each participant during the applicable period, up to a maximum of $2,500.The participants are vested in the Company’s contributions based upon years of participation in the Plan.Distributions will be made to participants upon termination of employment or death in a lump sum, unless installments are selected. Perquisites We do not routinely provide any significant perquisites to our NEO’s.Except for Messrs. J. McCann and C. McCann’s perquisite which is disclosed in the Summary Compensation Table, the value of perquisites to each other NEO in Fiscal 2012 did not exceed $10,000. Severance/Change of Control We do not maintain any severance or change of control plans or agreements.However, pursuant to the terms of employment agreements and incentive plans, certain NEO’s are eligible to receive severance and other benefits in the case of certain termination events and in the case of a change in control.See “Potential Payments upon Termination and Change in Control” below. Management’s Role in Setting Executive Compensation Although the Compensation Committee of the Board of Directors establishes the Company’s compensation philosophy and makes the final determinations on all compensation paid to our Executive Officers, the Chief Executive Officer and President work closely with the Senior Vice President of Human Resources to develop compensation programs and policies and make recommendations regarding annual adjustments to the Executive Officers’ salaries and incentive award opportunities (other than their own compensation). Compensation Deductibility Policy A federal income tax deduction will generally be available for annual compensation in excess of $1 million paid to the Chief Executive Officer, Chief Financial Officer and the three other most highly compensated executive officers of a public corporation only if such compensation is “performance-based” and complies with certain other tax law requirements.The 2003 Long Term Incentive and Share Award Plan, the Section 16 Executive Officers Bonus Plan and the Sharing Success Plan contain certain provisions which are intended to ensure that any compensation deemed paid in connection with the granting of Awards or bonus compensation will qualify as performance-based compensation. Although our policy is to maximize the deductibility of all executive compensation, the Compensation Committee retains the discretion to award compensation that is not deductible under Section 162(m) of the Code when it is in the best interests of the Company to do so. Compensation Committee Report The Compensation Committee has reviewed and discussed with management the Compensation Discussion and Analysis provisions to be included in the Company’s filings pursuant to the Securities Exchange Act of 1934.Based on the reviews and discussions referred to above, the Compensation Committee recommended to the Board of Directors that the Compensation Discussion and Analysis referred to above be included in such filings. Compensation Committee James Cannavino, Chairman Geralyn Breig Larry Zarin Notwithstanding any Commission filing by the Company that includes or incorporates by reference other commission filings in their entirety, this Compensation Committee Report shall not be deemed to be “filed” with the Commission except as specifically provided otherwise therein. 11 Summary Compensation Table Set forth below is summary compensation information for each person who was (1) at any time during fiscal 2012 our Chief Executive Officer or Chief Financial Officer and (2) at July 1, 2012, one of our three most highly compensated Executive Officers, other than the Chief Executive Officer and the Chief Financial Officer. Change in Pension Value and Nonqualified Non-Equity Deferred Stock Option Incentive Plan Compensation All Other Salary Bonus Awards (3) Awards (4) Compensation (5) Earnings Compensation (6) Total Name and Principal Position (1) Year James F. McCann $0 $0 $0 Chairman of the Board and $0 $0 $0 Chief Executive Officer $0 $0 $0 $0 William E. Shea $0 $0 $0 Senior Vice President, Treasurer, $0 $0 $0 $0 and Chief Financial Officer $0 $0 $0 $0 $0 Christopher G. McCann (2) $0 $0 Director and President $0 $0 1-800-Flowers.com, Inc. and $0 $0 $0 $0 President, Floral Group Gerard M. Gallagher $0 $0 $0 $0 Senior Vice President, $0 $0 $0 $0 General Counsel $0 $0 $0 $0 $0 and Corporate Secretary David Taiclet $0 $0 $0 $0 President, $0 $0 $0 $0 Gourmet Foods and Gift Baskets $0 $0 $0 $0 $0 The titles included in this column are as of July 1, 2012. During the first quarter of Fiscal 2011, Mr. McCann also assumed the responsibilities of President, Floral Group. This column shows the aggregate grant date fair value in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 718, “Compensation — Stock Compensation,” for all time and performance-based shares granted in fiscal years 2012 and 2011.(There were no equity incentive plan awards, nor were there any stock awards granted to the Company's NEOs during the fiscal year ended June 27, 2010.)These award fair values have been determined based on the assumptions set forth in Note 13, "Stock Based Compensation" in the Notes to the Consolidated Financial Statements in the Company's Annual Report on Form 10-K for the fiscal year ended July 1, 2012. The following amounts represent the grant date fair value of performance-based share awards. Amounts in the "Stock Award" column above reflect the value of performance share awards, assuming the achievement of "Target" performance below.The "Maximum" value of the performance-based share awards is also presented below for comparative purposes. Fiscal 2012 (a) Fiscal 2011 (b) Estimated Future Payouts Under Non-Equity Incentive Plan Awards Estimated Future Payouts Under Non-Equity Incentive Plan Awards Target Maximum Target Maximum James F. McCann $ William E. Shea $ Gerard M. Gallagher $ Christopher G. McCann $ David Taiclet $ (a) The Fiscal 2012 performance-based award provided for 100% of targeted shares to be earned upon achievement of $53.4 million of Plan EBITDA during Fiscal 2012and 50% of targeted shares for achievement of 85% of the targeted financial performance. (b) The Fiscal 2011 performance-based award provided for 100% of targeted shares to be earned upon achievement of $39.0 million of Plan EBITDA during Fiscal 2011and 50% of targeted shares for achievement of 85% of the targeted financial performance. The amounts in this column represent the aggregate grant date fair valuein accordance with FASB ASC Topic 718 of all stock options granted in fiscal 2012 and 2011. (There were no option awards granted to the Company's NEOs during the fiscal year ended June 27, 2010.)The fair values for these awards have been determined based on the assumptions set forth in Note 13, "Stock Based Compensation" in the Notes to the Consolidated Financial Statements in the Company's Annual Report on Form 10-K for the fiscal year ended July 1, 2012. Non-Equity Incentive Plan Compensation represents cash bonuses described under "Compensation Discussion and Analysis-Elements of Compensation-Annual Cash Incentive and Sharing Success Program." The annual cash bonuses for performances related to, and recorded as compensation expense during each fiscalyear is paid during the first quarter of the next fiscal year.In fiscal 2010, the Company-wide threshold non-equity incentive plan performance measures were not achieved, and therefore, there was no payout related to Fiscal 2010 performance for Mssrs. J. McCann, C. McCann, Shea and Gallagher.Mr. Taiclet earned components of his non-equity incentive plan award based upon achievement of his brand-specific performance targets. Other annual compensation in the form of perquisites and other personal benefits for Mssrs. James McCann and Christopher McCann consist of the personal use of a company car, which is calculated by allocating the costs of operating the car between personal and business use, on the basis of miles driven for personal use to total miles driven.Mssrs. James McCann and Shea also participate in the Company's supplemental retirement plan, which provides for a maximum match of $2,500 per calendar year. 12 Grants of Plan-Based Awards The following table sets forth summary information regarding all grants of plan-based awards made to our NEO’s for the fiscal year ended July 1, 2012.The compensation plans under which the grants in the following table were made are described in the Compensation Discussion and Analysis section above. All Other All Other Stock Awards: Option Awards: Grant Date Estimated Future Payouts Estimated Future Payouts Number of Number of Exercise or Fair Value Compensation Under Non-Equity Incentive Under Equity Incentive Shares of Securities Base Price of Stock Committee Plan Awards Plan Awards Stock or Underlying of Option and Option Grant Approval Threshold Target Maximum Threshold Target Maximum Units Options Awards Awards Name Date Date (1) (#) (#) (#) (#) (#) ($/sh) James F. McCann (2 ) $ $ $ Chairman of the Board and (3 ) 11/1/2011 8/31/2011 $ Chief Executive Officer (4 ) 11/1/2011 8/31/2011 $ William E. Shea (2 ) $ $ $ Senior Vice President, Treasurer, (3 ) 11/1/2011 8/31/2011 $ and Chief Financial Officer (4 ) 11/1/2011 8/31/2011 $ Christopher G. McCann (2 ) $ $ $ Director and President (3 ) 11/1/2011 8/31/2011 $ President, Floral Group (4
